                      Case 1:20-cv-05455-AKH Document 36 Filed 10/09/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District
                                                 __________       of New
                                                              District    York
                                                                       of __________


                    Wells Fargo Bank, N.A.                        )
                             Plaintiff                            )
                                v.                                )      Case No.   1:20-cv-05455-AKH
                    Starx Motors LLC et al                        )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Wells Fargo Bank, N.A.                                                                                    .


Date:          10/09/2020
                                                                                            Attorney’s signature


                                                                                       Elizabeth C. Viele (EC9668)
                                                                                        Printed name and bar number

                                                                                           Fox Rothschild LLP
                                                                                       101 Park Avenue, Suite 1700
                                                                                        New York, New York 10178
                                                                                                  Address

                                                                                        eviele@foxrothschild.com
                                                                                              E-mail address

                                                                                             (212) 878-7900
                                                                                             Telephone number

                                                                                             (212) 692-0940
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
